WALKER, P. J.-
If the court erred in overruling the demurrer to count A of the complaint, the error is not one which can work a reversal of the judgment appealed from, as that count was withdrawn from the consideration of the jury by a written charge to the effect that a finding of wantonness Avas not warranted by the evidence.
On the question of damages, evidence of the difference between the value of the buggy before and after the alleged injury to it was admissible. — Louisville & Nashville R. R. Co. v. Mertz, Ibach & Co., 149 Ala. 561, 43 South. 7; Krebs Manufacturing Co. v. Brown, 108 Ala. 508, 18 South. 659, 54 Am. St. Rep. 188; 13 Cyc. 148.
Counts of the complaint upon which issue was joined averred that the plaintiff was frightened as a result of the alleged collision with the buggy, which he was. occupying at the time. Evidence that he was frightened in that way was of a fact in issue, and Avas property admitted.
An exception Avas reserved to a part of a sentence in the oral charge of the court. The sentence as a whole *331stated the rule for measuring damages for injury to personal property substantially as it was stated in Louisville & Nashville R. R. Co. v. Mertz, Ibach & Co., supra. It follows that the exception cannot be sustained.
Affirmed.